DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 22, 25, 26, 29 – 31, and 34 – 40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

EDGE discloses P-CSCF receiving global SIP URI or TEL URI indicating emergency call, where the P-CSCF forwards the SIP INVITE to E-CSCF to obtain PSAP routing information by using the SIP URI if PSAP is IP capable, where the SIP INVITE includes temporary public user SIP URI assigned to the UE. EDGE does not explicitly teach constructing 

LINDHOLM discloses the UE sending SIP INVITE request message include emergency service URN, where the P-CSCF within the serving network includes the address of the EATF to forward the message to E-CSCF when it detects that the request relates to an emergency call session. LINDHOLM does not explicitly teach constructing the SIP URI when IMSI is the only identifier received or constructing the SIP URI when IMSI and MSISDN are the identifiers received to initiate the session to PSAP.

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving a session initiation protocol (“SIP”) INVITE request from the UE, the SIP INVITE request relating to the unauthenticated emergency call; determining an internet protocol (“IP”) address of the UE from the SIP INVITE request; sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE; receiving one or more other identifiers of the UE from the PCRF, the one or more other identifiers including at least one of an international mobile subscriber identity (“IMSI”) or a mobile subscriber integrated services digital network number (“MSISDN”); responsive to the IMSI being the only identifier received: constructing a SIP uniform resource identifier (“URI”) for the UE, wherein constructing the SIP URI comprises constructing a temporary IP multimedia public identity (“IMPU”) based on the IMSI; inserting the SIP URI into the SIP INVITE request; and sending the SIP INVITE request towards a public safety answering point (“PSAP”); and responsive to the MSISDN and the IMSI being the identifiers received: extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and constructing a SIP URI from the MSISDN and the MNC and MCC codes” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 22, and 31.

Dependent claims 4, 5, 8, 9, 25, 26, 29, 30, and 34 – 40 further limit the allowed independent claims 1, 22, 31. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468